HARRISON, J.
The plaintiff was the road overseer of road district No. 6 of the county of Colusa, from January 1, *3821891, until May 12, 1891. Between March 31st and May 12th of that year, as such overseer, he performed work and expended moneys upon the roads in that district, and others, at his instance and request as such overseer, also performed work and furnished materials for the benefit of the roads in the district. Claims on behalf of the plaintiff and the others who had been employed by him" were presented to the board of supervisors of the county, and upon their rejection the others assigned their claims to the plaintiff, and the present action was brought by him for the recovery of the whole amount of said claims. The cause was tried by the court without a jury, and the court found that “there was no direction of the board of supervisors of Colusa county, nor of any member thereof, or of the road commissioner of said district No. 6, nor of any road commissioner, to the said plaintiff, W. W. Ludy, road overseer of said road district No. 6, nor to anyone else, to do the work alleged in the complaint to have been done, or any part thereof, or to furnish material as in said complaint alleged, or any part thereof.” Judgment was thereupon rendered in favor of the defendant, from which, and from an order denying a new trial, the plaintiff has appealed.
The following provisions of the Political Code were in force at this time:
“Sec. 2641. Each supervisor shall be ex-officio road commissioner of the several road districts in his supervisor district, and shall see that all orders of the board of supervisors pertaining to the roads in his district are properly executed.
“Sec. 2642. The road overseer shall, under the direction of the road commissioner of his district, perform the duties in this chapter hereinafter specified.
“Sec. 2643. The boards of supervisors of the several counties of this state shall have general supervision over the roads within their respective counties. They must by proper ordinance : .... (7) Order and direct overseers, specially in regard to work to be done on particular roads in their districts.”
Each of the several county government. acts that the legislature has passed has also, in subdivision 4 of section 25 in the several acts, given to the board of supervisors of their respective counties jurisdiction and power to lay out, maintain, control and manage public roads, turnpikes, ferries and *383bridges within the county. Section 2645 of the Political Code, as it was amended March 19, 1889 (Stats. 1889, p. 339), provided as follows: “Road overseers, under the direction and supervision of the road commissioners, and pursuant to orders of the board of supervisors, must: (1) Take charge of the highways within their respective districts, and shall employ all men, teams, watering carts, and all help necessary to do the work in their respective districts.” And, as thus amended, it was in harmony with the provisions of section 25, subdivision 4, of an amendment to the county government act, which was passed three days earlier at the same session of the legislature (Stats. 1889, p. 232), by which road overseers, in their respective districts, were authorized “to employ all labor required, and direct the conduct of work of any kind done upon any and all public roads.” At the next session of the legislature, however, a new county government act was passed, March 31, 1891 (Stats. 1891, p. 295), which took effect immediately, in which, by section 25, subdivision 4, this power was taken away from the road overseers, and it was provided that “the road commissioners in their respective districts shall employ all labor required, and direct the conduct of work of any kind done upon any and all public roads.” On the same day section 2642 of the Political Code was amended (Stats. 1891, p. 474) by providing that the office of road overseer should be abolished, and that “whenever in this code the words road overseer occur, they shall be taken and construed so as to read road commissioner.”' The provisions of this act did not take effect, however, until January, 1893, so that the office of road overseer was continued until that time, with its duties modified by the above provision of the county government act. The road overseer was still required to take charge of the highways, and perform certain duties, under the direction of the road commissioner, but he was not authorized to employ any labor therefor. The complaint in the present action alleges that all of the labor performed by the plaintiff and by the others, as well as the moneys expended by the plaintiff, for which this action is brought, was performed and expended after the 31st of March, 1891; and not only is there no averment that the labor, either of the plaintiff or of the others, was employed by the road commissioner, but it is expressly alleged that it was all done at the special instance and request of the plaintiff, and *384the court finds that there was no direction of the road commissioner to do the work, or to furnish the material.
At the trial the supervisor who was the road commissioner for the district embracing road district No. 6 testified that he had spoken with the plaintiff in relation to working on the public roads in that district, and had always told the road master not to run in debt. On cross-examination he was asked: “If you ever did speak to Mr. Ludy on the subject of doing work, you only told him not to do work in excess of the amount of money apportioned for the payment of the indebtedness—not to run the district in debt in excess of the funds of the district?” to which he replied: “Yes, sir; that was the understanding with all the roadmasters. ” The plaintiff contends that from this testimony the court should have found that he was properly directed to do the work, and that the above finding of the court was contrary to the evidence. The witness, however, testified that he did not know anything about the plaintiff’s doing the work, and did not know anything about the work, until the bills came in. Under these statements of the witness, we cannot say that the decision of the court was not justified by the evidence. There was no evidence that the road commissioner ever employed the plaintiff to do any work, or authorized him to employ other labor. As the statute did not confer upon the plaintiff any authority to employ labor for the improvement of the roads, and thereby create a charge against the county, the plaintiff not only did not state a cause of action in his complaint, but he failed at the trial to establish any claim against the county, either on behalf of himself, or either of his assignors. The judgment and order are affirmed.
We concur: Beatty, C. J.; Temple, J.; Henshaw, d.